United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1066
                                     ___________

Stanton Q. Shelton,                       *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Dr. Reddy,                                *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: July 5, 2000

                                    Filed: July 11, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Inmate Stanton Q. Shelton appeals the dismissal of his 42 U.S.C. § 1983 claim
against Dr. Reddy, his treating physician at Fulton State Hospital (a mental institution),
alleging Shelton was misdiagnosed as schizophrenic, was in immediate danger of being
forcibly administered medications to treat the schizophrenia, and was unlawfully
confined in the mental institution. Disagreement with a diagnosis is insufficient to state
a claim under § 1983, see Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997), and
release from confinement is only available through a habeas petition, see Preiser v.
Rodriguez, 411 U.S. 475, 490 (1973). Because a state court hearing on the issue of
forcible administration of medication was scheduled at the time this appeal was filed,
the medical treatment of people committed to state mental institutions is an important
state interest, and the state hearing provides an adequate opportunity for Shelton to
raise constitutional issues, the district court properly abstained from considering the
issue. See Harmon v. City of Kansas City, Mo., 197 F.3d 321, 325 (8th Cir. 1999),
cert. denied, 120 S. Ct. 1534 (2000). We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-